Title: [Personal Receipts and Expenditures, 1778–1779.]
From: Adams, John
To: 


       
     
      Account of Monies received
      Account of Monies expended
     
     
      
      £
      s
      d
      
      £
      s
      d
     
     
      1778. Feb. 12. Recd, of the Hon. the Navy Board at Boston, in Sterling.
      100:
      0:
      0
      1778 Feb. To Sundry Expences at Boston, in making the necessary Preparations for my Voyage exclusive of the Articles furnished me by the Navy Board—in Sterling.
      10:
      0:
      0
     
     
      
      2400:
      Liv.
      
      
      
      
      
     
     
      
      
      
      
      Livres
      240:
      0:
      0
     
     
      April Recd, of Mr. Bondfield at Bourdeaux
      
      
      
       To Cash expended, at Bourdeaux, and on the Journey from thence to Paris near 500 Miles, in which is included the Expences of my self, Captain Palmes, sent to Paris by Captn. Tucker to receive the orders of the Commissioners, of Dr. Noel a French Surgeon of the Boston who went as our Interpreter, of Master Jesse Deane, and of my little Son, and my Domestic Servant
      45:
      0:
      0
     
     
      Feb. Ap. 18. drew an order on Mr. Grand, the Banker, in favour of Dr. Noel for two hundred and thirty one Livres and Six Sous, being the Ballance of Expences on the Road from Bourdeaux to Paris. transferred to Pages 9 and 10.
      
      
      
      Feb. April 18. Paid Dr. Noel by an orderon the Banker 231 Livres and Six Sous, being for the Ballance of Expences on the Road from Bourdeaux to Paris. transferred to Pages 9 and 10.
      
      
      
     
     
     
      
      
      
      
      paid for Padlocks and a few other little Necessaries, 7s. Sterling
      0:
      7:
      0
     
     
      
      
      
      
      Liv.
      8
      
      
     
     
      April 22. Recd. of Mr. Franklin twenty Louis D’ors
      480
      Liv.
      
      Ap. 22. paid my Servant Joseph Stephens five Louis D’ors, as Per Rect.
      120:
      0:
      0
     
     
      
      
      
      
      1778. Ap. 23. paid for French Dictionaries & Grammars
      1:
      10:
      0
     
     
      
      
      
      
      Liv.
      36
      
      
     
     
      
      
      
      
      Ap. 25. paid the Barber for a Wigg, one Louis D’or and 2 Crowns.
      1:
      10:
      0
     
     
      
      
      
      
      Liv.
      36
      
      
     
     
      
      
      
      
      and half a Crown for a Bagg.
      0: 
      2:
      6
     
     
      
      
      
      
      Liv.
      3
      
      
     
     
      
      
      
      
      Ap. 27. Paid Joseph Stevens, 2 Louis D’ors
      
      
      
     
     
      
      
      
      
      Livres
      48:
      0:
      0
     
     
      
      
      
      
      To 8 English Guineas, lost in a Garment which was stole on the Road bet. Bourdeaux and Paris,—the Guineas were sewn up in the Garment, to conceal them from the Enemy in Case of Capture at Sea—sterling
      8:
      8:
      0
     
     
      
      
      
      
      Livres
      192:
      0:
      0
     
     
      
      
      
      
      Decr. 19. Paid to Mr. Jonathan Williams for a Bill of Exchange, drawn by Mrs. A. in favr. of Codman and Smith, indorsed to Mr. Williams 50£ sterling
      50: 
      0:
      0
     
     
      
      
      
      
      Liv.
      1200
      
      
     
     
      
      
      
      
      In Livres, Sous and Deniers.
      
      
      
     
     
      
      
      
      
      Ap. 30. Paid the Washerwoman
      7:
      6:
      0
     
     
      
      
      
      
      Paid for a Tickett.
      6: 
      0:
      0
     
     
      
      
      
      
      May 1. & 2. Paid for two Ticketts and some Pamphlets
      14:
      0:
      0
     
     
      
      
      
      
      May 5. Paid Joseph Stevens for Sundry small Articles as per Rect.
      44:
      12:
      0
     
     
      1778. May 6. Reed, of Mr. W. T. Franklin 20 Louis D’ors
      480: 
      0:
      0
      
      
      
      
     
     
      
      
      
      
      May 7. Paid Joseph Stevens 2 Louis D’ors equal to 48 Livres. Pr. Rect.
      48:
      0:
      0
     
     
      
      
      
      
      8. paid Mr. W. T. Franklin a Louis D’or to pay for Horses, servants &c. at the Hotell, where they dined when I was at Versailles to be presented to the King
      24:
      0:
      0
     
     
      
      
      
      
      May 9. Paid for two blank Paper Books
      16: 
      4:
      0
     
     
      
      
      
      
      10 pd. Washerwoman
      4:
      2:
      0
     
     
      
      
      
      
      paid Mr. Lee a Cm. borrowed of him in Paris
      6:
      0:
      0
     
     
      
      
      
      
      May 14. Paid Mr. J. Hochereau his Account
      40:
      0:
      0
     
     
      
      
      
      
      ditto for Almanack Royal
      6:
      0:
      0
     
     
      
      
      
      
      1778. May 15. paid Mr. Hochereau another Acct.
      42:
      0:
      0
     
     
     
      
      
      
      
      paid Mr. Lee 4 Louis D’ors for Articles of Dress purchased for me
      96:
      0:
      0
     
     
      
      
      
      
      May 18. Paid for Pencils
      3:
      0:
      0
     
     
      
      
      
      
      May 22. paid for a Tickett
      6:
      0:
      0
     
     
      
      
      
      
      May 23 paid for a few necessary Books, And for some transient Expences 4. Louis D’ors
      96: 
      0:
      0
     
     
      
      
      
      
      May 31. paid for Tickett and transient Expences
      24:
      0:
      0
     
     
      
      
      
      
      June 7 paid for Expences at Versailles, at the Ceremony of the Knights De St. Esprit and Seeing the King, Queen and Royal Family at the Grand Couvert
      12:
      0:
      0
     
     
      
      
      
      
      June 16 Paid Denis Account two Louis D’ors.
      48:
      0:
      0
     
     
      
      
      
      
      paid Mr. J. Williams for La Fontaines Works in 7 Vol.
      24:
      0:
      0
     
     
      
      
      
      
      paid Joseph Stevens’s Account
      28:
      9:
      0
     
     
      
      
      
      
      17 paid for a Trunk a Louis
      24:
      0:
      0
     
     
      
      
      
      
      paid the Comis for bringing it
      0:
      12:
      0
     
     
      
      
      
      
      19 paid Chaubert the Shoemaker his Account 33 Livres.
      33:
      0:
      0
     
     
      1778. May 25. By Cash & Payments made to and for me at Bourdeaux, by Mr. Bondfield, according to his Account, exhibited to me, in his Letter of 26 May.
      
      
      
      1778 May 25. To my Expences at Bourdeaux, and from thence to Paris in the Hire of Carriages Horses and all other Expences for Captn. Palmes, Dr. Noel, and Jesse Deane, as well as my son, servant and self.
      1404:
      0:
      0
     
     
      Livres
      1404:
      0:
      0
     
      
      
      
     
     
      Nota. B. this Article is to be substituted instead of the 2d Article in the first and 2 Pages of this Account, which is to be erased.
      
      
      
      
      
      
      
     
     
      Ap. 18. By an order drawn by me on Mr. Grand the Banker, in favour of Dr. Noel for Two hundred and thirty one Iivres and Six Sous, being the Ballance of Expences from Bourdeaux to Paris.
      0231:
      6:
      0
      Ap. 18. To Cash paid Dr. Noel by an order on the Banker for £231. 6s. od. being for the Ballance of Expences upon the Road from Bourdeaux to Paris.
      0231:
      6:
      0
     
     
      N.B. this Article is transfered from the two first Pages of this Book in order to have the whole of this Affair in one View.
      
      
      
      
      
      
      
     
     
      1778. May 25. By Sundry Articles, shipped by Mr. Bondfield for my Family according to his Account, for which I am accountable.
      888:
      12:
      0
      1778 May 25. Paid Mr. Bondfield, for the Articles shipped by him, as on the left Hand Page
      888:
      12:
      0
     
     
      June 11. By an order drawn by me alone on Mr. Grand in favour of Mr. Le Cour for
      365:
      5:
      0
      June 11. Paid Mr. Le Coeur, by an order as on the left Hand Page
      365:
      5:
      0
     
     
      June 12 By an order drawn by me alone on Mr. Grand in favour of Mr. Denis Hill
      663:
      5:
      0
      12 Paid Dennis Hill by an order as on the left Hand Page
      663:
      5:
      0
     
     
     
      July 16. drew an order on Mr. Grand, in these Words viz. Mr. Grand, after considering of your Question concerning the Furniture which was made for Mr. Deane, and which he had used for Upwards of a Year, before I came into this Kingdom and after considering the Nature of the Contract, which Mr. Deane made, according to which fifteen hundred Livres I think are to be paid for the Use of them for the first Year: I have concluded, upon the whole that it is most for the Interest of the public, to pay for the Purchase than for the Loan: You will therefore be so good, as to pay for them as soon as you please. But I have one Request to make, which is, that in the Charge you make of this Article in the public Accounts, you would mention the Contract made with Mr. Deane, that I may not appear to be accountable, for more than my share of this Expence. I am &c.
      
      
      
      16 Paid for Mr. Deanes Furniture as on the left Hand Page
      4294:
      0:
      0
     
     
      Livres.
      4294:
      0:
      0
      
      
      
      
     
     
      1778 June 16. Reed, of Mr. Grand the Banker for which I singly gave a Rect. 100 Louis
      2400:
      0:
      0
      
      
      
      
     
     
      
      
      
      
      1778 June 22 paid for two Pamphlets
      3:
      0:
      0
     
     
      
      
      
      
      paid for Ticketts and Coach hire
      15:
      0:
      0
     
     
      
      
      
      
      24 paid the Peruquiers Account
      39:
      12:
      0
     
     
      
      
      
      
      25 paid Expences at Paris and at the Comedy
      18:
      0:
      0
     
     
      
      
      
      
      28 Paid Expences at Paris and at the Comedy
      18:
      0:
      0
     
     
      
      
      
      
      29 Paid Joseph Stevens his Account as pr his Rect.
      96:
      0:
      0
     
     
      
      
      
      
      30 paid Mr. Quillaus Account–32 Crowns
      192:
      0:
      0
     
     
      
      
      
      
      July 1. paid Expences at Paris
      12:
      0:
      0
     
     
      
      
      
      
      2 paid Expences at Paris
      12:
      0:
      0
     
     
      
      
      
      
      5 Expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      6 Dto.
      12:
      0:
      0
     
     
      
      
      
      
      9 paid Monsieur Quillau, his Memoire as per Rect
      170:
      0:
      0
     
     
      
      
      
      
      10 paid Joseph Stevens as per Rect
      144:
      0:
      0
     
     
      
      
      
      
      paid for Sundry Expences, myself 2 Louis
      48:
      0:
      0
     
     
      
      
      
      
      12 paid Expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      16 paid the Washerwoman 1 Louis
      24:
      0:
      0
     
     
      
      
      
      
      paid Expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      18. paid at the Bureau general des Gazettes etrangeres, for one Year and one Months Subscription for the Courier de L’Europe
      52:
      0:
      0
     
     
      
      
      
      
      19 paid Hocherau his Memoire
      25:
      0:
      0
     
     
     
      
      
      
      
      1778 July 21. paid Expences at Paris
      13:
      4:
      0
     
     
      
      
      
      
      22 paid Mr. Langlois Memoire
      74:
      0:
      0
     
     
      
      
      
      
      23 delivered 2 Louis to Captain Niles to be laid out in Tea for my family
      48:
      0:
      0
     
     
      
      
      
      
      paid Hochereau his Memoire
      15:
      0:
      0
     
     
      
      
      
      
      27 paid Hochereau his Memoire
      61:
      0:
      0
     
     
      
      
      
      
      paid Expences at Paris for Dr. Franklin and myself
      18:
      0:
      0
     
     
      
      
      
      
      29 paid Hochereau another Memoire
      40:
      0:
      0
     
     
      
      
      
      
      paid Expences in Town
      18:
      0:
      0
     
     
      
      
      
      
      paid Joseph Stephens his Account
      28:
      18:
      0
     
     
      
      
      
      
      31 paid Hocherau another Memoire
      22:
      10:
      0
     
     
      
      
      
      
      paid the Bureau des Gazettes etrangeres for the Gazette de la Haye
      36:
      0:
      0
     
     
      
      
      
      
      Aug. 2. Paid the Taylers Man, for bringing Cloathes
      3:
      0:
      0
     
     
      
      
      
      
      paid Expences at Paris
      9:
      0:
      0
     
     
      
      
      
      
      4 Paid Denny his Account
      44:
      4:
      0
     
     
      
      
      
      
      5 paid for the Gazette de France
      12:
      0:
      0
     
     
      1778 Aug. 6. drew an order on Mr. Grand for 100 Louis
      2400:
      0:
      0
      
      
      
      
     
     
      
      
      
      
      1778. Aug. 7. paid the Maitre D’hote! his Account
      52:
      12:
      0
     
     
      
      
      
      
      8 paid for the Postage of 2 Packets of Letters from Bourdeaux, which came by the Way of St. Eustatia
      32:
      0:
      0
     
     
      
      
      
      
      paid transient Expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      9 paid Expences at Paris
      12:
      0:
      0
     
     
      
      
      
      
      10 paid Mr. Jonathan Williams, for Mr. Cranch, a private affaire, this Article to be charged to my private Account
      141:
      9:
      0
     
     
      
      
      
      
      paid Mr. Amiel for Mr. Austin
      72:
      0:
      0
     
     
      
      
      
      
      11 paid for the Marquise D’Argensons Work
      5:
      0:
      0
     
     
      
      
      
      
      12 deld. 8 Crowns to my servant to pay for several small Expences
      48:
      0:
      0
     
     
      
      
      
      
      15 paid Jos. Stephens
      70:
      0:
      0
     
     
      
      
      
      
      Expences in Town
      15:
      0:
      0
     
     
      17 drew an order on Mr. Grand in favour of Jon. Loring Austin for
      720:
      0:
      0
      17 paid Expences at Lucienne for Dr. Franklin and myself
      12:
      0:
      0
     
     
      
      
      
      
      paid Mr. Austin as on the other Side
      720:
      0:
      0
     
     
      
      
      
      
      paid Hochereau his Memoire
      27:
      0:
      0
     
     
      
      
      
      
      18 Paid Expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      paid Hatters Account
      30:
      0:
      0
     
     
      19 drew an Oder on Mr. Grand in favour of Monsieur Bureau fifteen Louis.
      360:
      0:
      0
      19 paid Bureau by an order, as on the other Side
      360:
      0:
      0
     
     
      
      
      
      
      22 Expences at the Bois de Boulogne
      12:
      0:
      0
     
     
      
      
      
      
      23. This day I accompanied the Abbeys Chalut and Arnold to Notre Dame lenfans trouves, a Charity sermon at Passy, and the Spectacle at the Bois de  Boulonge, my Expences
      48:
      0:
      0
     
     
      28. drew an Order on Mr. Grand in favour of Mr. Hill for
      319:
      15:
      0
      
      
      
      
     
     
      
      
      
      
      Aug. 30. Expences at Bois de Boulogne
      6:
      0:
      0
     
     
      
      
      
      
      31. paid Mr. Hochereau his Memoire
      12:
      0:
      0
     
     
      
      
      
      
      omitted Aug. 28. Paid Hill by an order on Mr. Grand as in Page 20
      319:
      15:
      0
     
     
      Septr. 13. drew an Ordre on Mr. Grand in favour of Mr. Hill for his Memoire
      236:
      0:
      0
      
      
      
      
     
     
      
      
      
      
      September 2. paid Expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      4 paid Mr. Hochereau his Memoire
      22:
      4:
      0
     
     
      
      
      
      
      5 paid M. Hochereau his Memoire
      26:
      10:
      0
     
     
      
      
      
      
      paid expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      6. paid the Washerwomans Account
      33:
      14:
      0
     
     
      
      
      
      
      paid Joseph Stephens my servand
      12:
      0:
      0
     
     
      1778 September 9. drew an order on Mr. Grand for 229 Livres 6s: 9d, in favour of Mr. W. T. Franklin to pay Mr. Williams for some Goods shipped by Captn. Corbin Barnes for my family
      229:
      6:
      9
      9 Expences at the Bois du Bouloge
      6:
      0:
      0
     
     
      
      
      
      
      omitted 13. Paid Hill by an order on Mr. Grand as in Page 20
      236:
      0:
      0
     
     
      
      
      
      
      13 paid the Taylors Servant, according to Custom
      6:
      0:
      0
     
     
      
      
      
      
      19 paid Dr. Bancroft for a Seal
      12:
      0:
      0
     
     
      
      
      
      
      paid Jos. Stevens
      12:
      0:
      0
     
     
      
      
      
      
      Expences at Paris
      18:
      0:
      0
     
     
      
      
      
      
      20 Expences in the Bois du Boulogne
      1:
      4:
      0
     
     
      
      
      
      
      21 paid Langlois Memoire
      18:
      0:
      0
     
     
      
      
      
      
      paid for mending my Watch
      7:
      0:
      0
     
     
      
      
      
      
      Expences at Paris
      3:
      0:
      0
     
     
     
      
      
      
      
      omitted 1778 Septr. 9. Paid Mr. Williams by an order as on the left Hand
      229:
      6:
      9
     
     
      
      
      
      
      1778 Septr. 22. gave Mr. Austin four Crowns to be laid out in Tea for my family
      24:
      0:
      0
     
     
      
      
      
      
      paid Hochereau his Memoire
      99:
      8:
      0
     
     
      
      
      
      
      paid for Transient Expences
      6:
      0:
      0
     
     
      
      
      
      
      29 Expences in the Bois du Boulogne
      6:
      0:
      0
     
     
      
      
      
      
      Octr. 1. paid for Pen knives, a Walking Cane and a Watch String
      18:
      0:
      0
     
     
      
      
      
      
      2 paid M. Hochereau his Memoire
      30:
      0:
      0
     
     
      
      
      
      
      9 paid Jos. Stevens
      18:
      0:
      0
     
     
      
      
      
      
      10 Expences at Paris
      12:
      0:
      0
     
     
      
      
      
      
      12 paid Dennis Memoire
      27:
      0:
      0
     
     
      
      
      
      
      15. paid Hochereau
      37:
      15:
      0
     
     
      
      
      
      
      17 paid M. Hochereau
      60:
      10:
      0
     
     
      
      
      
      
     paid Joseph Stevens
      12:
      0:
      0
     
     
      
      
      
      
      Expences at Paris
      12:
      0:
      0
     
     
      
      
      
      
      20. paid Mr. Hochereau his Memoire
      137:
      10:
      0
     
     
      
      
      
      
      23. paid Mr. Hochereau
      43:
      10:
      0
     
     
      
      
      
      
      1778. Octr. 25. Approved an account presented to me by Mr. Grand, for Linnen, Ruffles &c.
      430:
      6:
      0
     
     
      Octr. 27. Recd, as by Article on the other side as per Mr. Grands Acct.
      684:
      17:
      6
      Octr. 27. Paid Mr. Grand, his Account including the foregoing Article of the 25 of Octr. by a Rect. and an order to place the whole to public Acct. as per Acct.
      684:
      17:
      6
     
     
      
      
      
      
      Novr. 1. paid Mr. Hochereau his Memr.
      165:
      10:
      0
     
     
      
      
      
      
      2 paid Joseph Stevens
      12:
      0:
      0
     
     
      
      
      
      
      3 paid Hochereau his Memoire
      21:
      0:
      0
     
     
      
      
      
      
      14 paid Jos. Stephens 1 Louis
      24:
      0:
      0
     
     
      
      
      
      
      paid Expences at Paris
      3:
      0:
      0
     
     
      Novr. 30. Drew an order on Mr. Grand the Banker in favour of Monsieur Hochereau to pay his memoire
      285:
      0:
      0
      30 paid Joseph Stevens’s Tailers Bill
      33:
      0:
      0
     
     
      
      
      
      
      paid Monsr. Hochereaus Memoire by an order on Mr. Grand the Banker
      285:
      0:
      0
     
     
      
      
      
      
      paid Expences at Paris
      6:
      0:
      0
     
     
      
      
      
      
      1778 Decr. 1. Gave the Postilion of Mr. De Sartine who brought me Dispatches from America sent by his Master
      12:
      0:
      0
     
     
      1778 Decr. 2 drew an Order on Mr. Grand in favour of Louis Tardy for the Amount of his Memoire
      265:
      10:
      0
      Decr. 2. Paid Louis Tardy his Memoire by an Order on Mr. Grand
      265:
      10:
      0
     
     
      
      
      
      
      9 Expences at Paris
      12:
      0:
      0
     
     
      
      
      
      
      15 Expences in Town
      12:
      0:
      0
     
     
      Decr. 16. Reed, of Mr. Grand one hundred Lewis D’ors for which I gave a Rect
      £2400:
      10:
      0
      
      
      
      
     
     
      
      
      
      
      19 Expences
      6:
      0:
      0
     
     
      
      
      
      
      21 Paid Rouault his Memoire
      14: 
      0:
      0
     
     
      
      
      
      
      23 paid Joseph Stevens
      24:
      0:
      0
     
     
      
      
      
      
      29 Expences in Town
      4:
      0:
      0
     
     
     
      
      
      
      
      1779 Jany. 1. pd Stevens
      12:
      0:
      0
     
     
      
      
      
      
      paid penny Postman
      4:
      0:
      0
     
     
      
      
      
      
      3 Expences in Town
      12:
      0:
      0
     
     
      
      
      
      
      Expences to the Paroisse
      3:
      0:
      0
     
     
      
      
      
      
      1779. Jany 8 Expences at Paris
      12:
      0:
      0
     
     
      
      
      
      
      9 paid for Syrope de Tortue a Medicine
      3:
      0:
      0
     
     
      
      
      
      
      Paid a Barbers Boy for an Etrenne
      3:
      0:
      0
     
     
      
      
      
      
      20 Expences at Paris
      9:
      0:
      0
     
     
      
      
      
      
      25 Expences at Calvare
      15:
      0:
      0
     
     
      
      
      
      
      31 transient Expences
      12:
      0:
      0
     
     
      
      
      
      
      Feb. 2. given to a French Sailor who had been taken Prisoner in the Lexington and escaped to help him to his own Country of Flanders
      6:
      0:
      0
     
     
      
      
      
      
      6 Paid Visquenets Account
      18:
      0:
      0
     
     
      
      
      
      
      11 Expences at Paris
      6:
      0:
      0
     
     
      
      
      
      
      15 Expences at Paris
      3:
      0:
      0
     
     
      
      
      
      
      20 Expences at Paris
      6:
      0:
      0
     
     
      
      
      
      
      21 Paid a Bill of Exchange £100 st. 95 Louis and a Crown paid to Dr. Winship Windship
      2286:
      0:
      0
     
     
      
      
      
      
      1779 Feb. 25. Expences at Paris
      6:
      0:
      0
     
     
      
      
      
      
      27 Expences at St Dennis
      12:
      0:
      0
     
     
      
      
      
      
      March 3. Expences at Versailles
      18:
      0:
      0
     
     
      
      
      
      
      4 Expences at Calvare
      6:
      0:
      0
     
     
      
      
      
      
      Paid Pascall towards a Chaise
      24:
      0:
      0
     
     
     
      1779 March 5. Recd, of Dr. Franklin an Order on Mr. Grand for 300 Louis
      7200:
      0:
      0
      5 Paid Hollevelles Memoire
      209:
      0:
      0
     
     
      
      
      
      
      Paid for an Inkhorn, some Purses and other Expences at Paris
      24:
      0:
      0
     
     
      
      
      
      
      6 Paid Brunell for a Caisse
      24:
      0:
      0
     
     
      
      
      
      
      Paid Mr. Chaumont for the Remr. of Chalsons Account
      125:
      0:
      0
     
     
      
      
      
      
      Paid Mr. Desavots Memoire
      60:
      0:
      0
     
     
      
      
      
      
      8 paid Mr. Pascal the Remaining 3 Louis for the Post Chaise to Nantes
      72:
      0:
      0
     
     
      
      
      
      
      Pour le Garçon
      1:
      4:
      0
     
     
      
      
      
      
      Paid Dennis Memoire
      63:
      10:
      0
     
     
      
      
      
      
      Paid Barbers Rect for dressing my Wig
      40:
      0:
      0
     
     
      
      
      
      
      Paid Washerwomans Acct.
      24:
      1:
      0
     
     
      
      
      
      
       1779. March 12. To Expences from Paris to Nantes, Post Horses, &c. 5 days 18 Louis
      432:
      0:
      0
     
     
      
      
      
      
      March 14. and 15 Paid for the Hire of a Barge and Bargemen and Expences to Paimbeuf
      24:
      0:
      0
     
     
      
      
      
      
      15 Paid Bill of Exchange to J. Williams
      240:
      0:
      0
     
     
      
      
      
      
     16 Paid for an Hat
      24:
      0:
      0
     
     
      
      
      
      
      for another Hat
      18:
      0:
      0
     
     
      
      
      
      
      Expences at the Comedy
      4:
      0:
      0
     
     
      
      
      
      
      Paid for a Trunk to go to Brest
      18:
      0:
      0
     
     
     
      
      
      
      
      Paid Jos. Stevens’s Account
      48:
      14:
      0
     
     
      
      
      
      
      17 Paid the Barber
      6:
      0:
      0
     
     
      
      
      
      
      Paid the Coffee at Nantes.
      15:
      0:
      0
     
     
      
      
      
      
      Paid Washerwomans Acct.
      5:
      11:
      6
     
     
      
      
      
      
      Paid the Tavern keeper
      72:
      6:
      0
     
     
      
      
      
      
      22 Total of Expences from Nantes to Brest–15 Louis
      360:
      0:
      0
     
     
      
      
      
      
      Paid the Coffee for 3 Breakfasts
      6:
      18:
      0
     
     
      
      
      
      
      25 paid for a Portmanteau
      15:
      0:
      0
     
     
      
      
      
      
      paid Washerwoman
      3:
      0:
      0
     
     
      
      
      
      
      1779. March 26. paid Account at the Grand Monarch
      20:
      16:
      0
     
     
      
      
      
      
      27. Paid Expences at Brest
      18:
      0:
      0
     
     
      
      
      
      
      28 Dto
      6:
      0:
      0
     
     
      
      
      
      
      29
      12:
      0:
      0
     
     
      
      
      
      
      30
      18:
      0:
      0
     
     
      
      
      
      
      April 1
      9
      
      
     
     
      
      
      
      
      2
      18:
      0:
      0
     
     
      
      
      
      
      3
      24:
      0:
      0
     
     
      
      
      
      
      4. Lent to an American in Distress 2 Louis. J. W.
      48:
      0:
      0
     
     
      
      
      
      
      5 Paid Jo. Stevens Acct.
      16:
      17:
      0
     
     
      
      
      
      
      7 & 8 Paid Expences of Post Horses Postilion, and living from Brest to L’Orient
      96:
      0:
      0
     
     
      
      
      
      
      Expences at Lorient
      50:
      0:
      0
     
     
     
      
      
      
      
      A Canister of Tea and small Loaf of Sugar to use on the Road
      14:
      5:
      0
     
     
      
      
      
      
      11 Expences from L’orient to Nantes
      144:
      0:
      0
     
     
      
      
      
      
      12 transient Expences at Nantes
      9:
      0:
      0
     
     
      
      
      
      
      13 transient Expences
      6:
      0:
      0
     
     
      
      
      
      
      14 Dto.
      13:
      0:
      0
     
     
      
      
      
      
      Ap. 15. pd. Washerwoman
      2:
      5:
      0
     
     
      
      
      
      
      transient Expences
      6:
      
      
     
     
      
      
      
      
      16. Do.
      7:
      10:
      0
     
     
      
      
      
      
      17 Do.
      12:
      0:
      0
     
     
      
      
      
      
      pd. Washerwoman, and others
      7:
      0:
      0
     
     
      
      
      
      
       Nugents Dictionaries 2
      9:
      0:
      
     
     
      
      
      
      
      19 transient Expences
      15:
      0:
      0
     
     
      
      
      
      
      Dto.
      3:
      0:
      0
     
     
      
      
      
      
      D’Olivets Phillippics
      2:
      10:
      0
     
     
      
      
      
      
      20 paid for Wine, Bread, fowls &c. for our Voyage down the River
      9:
      0:
      0
     
     
      
      
      
      
      paid the Barber
      9:
      0:
      0
     
     
      
      
      
      
      paid the Coffee
      2:
      0:
      0
     
     
      
      
      
      
      Min. of Things purchased at L’orient and Nantes to carry home for my familys Use. one Doz. cot. Han. £18.–half dozen Silk £27. 3 m. needles £9.–1 m. Pins 6–Nankeen 30–coton 38.–1 dozen other Hank. 42.–a Peice of others 30.
      200:
      0:
      0
     
     
      
      
      
      
      May 1. Paid Expences at Nantes
      32: 
      15:
      0
     
     
      
      
      
      
      2 Dto.
      6:
      0:
      0
     
     
      
      
      
      
      May 14 Paid Joseph Stevens two Months Wages, for his services from the 10 Feb.
      108:
      0:
      0
     
     
      
      
      
      
      Paid for Fresh fish on board ship
      3:
      0:
      0
     
     
      
      
      
      
      17. Paid Expences at L’orient
      15:
      0:
      0
     
     
      
      
      
      
      18 Dto.
      9:
      0:
      0
     
     
      
      
      
      
      19 Dto.
      6:
      0:
      0
     
     
      
      
      
      
      21 Paid for Hankerchiefs
      34: 
      10:
      0
     
     
      
      
      
      
      Expences
      3:
      0:
      
     
     
      May 22. Recd. of Mr. Schweighauser and Mr. Puchelberg his Partner at L’orient, for which I drew an order on Dr. Franklin in favour of Mr. Schweighauser.
      
      
      
      
      
      
      
     
     
      Livres
      2930:
      16:
      0
      
      
      
      
     
     
      
      
      
      
      23. Dto.
      6:
      
      
     
     
      
      
      
      
      25
      3:
      
      
     
     
      
      
      
      
      May 26. Expences at L’orient
      12:
      0:
      0
     
     
      
      
      
      
      Paid Mr. Watkins for Materials he purchased for making me some Cloaths
      38:
      0:
      0
     
     
      
      
      
      
      Paid Dto. for making
      8:
      0:
      0
     
     
      
      
      
      
      Paid same at another Time for Do.
      30:
      0:
      0
     
     
      
      
      
      
      1779 June 9. Paid Bargemen Barber Cabbin Servants &c. on leaving the Allyance
      24:
      0:
      0
     
     
      
      
      
      
      10 Paid for Materials to make me some light Cloaths for the Voyage to Mr. Watkins
      39:
      0:
      0
     
     
      
      
      
      
      11 Transient Expences, at L’orient
      12:
      0:
      0
     
     
     
      
      
      
      
      12 Dto.
      6:
      0:
      0
     
     
      16 June. Puchelberg Acct.
      1012:
      17:
      0
      16 transient Expences
      6:
      0:
      0
     
     
      
      
      
      
      17. Coffee at L’orient
      25:
      1:
      0
     
     
      
      
      
      
      Garcon
      1:
      4:
      0
     
     
      
      
      
      
      Barber
      12:
      0:
      0
     
     
      
      
      
      
       Mr. Raimbault
      104:
      10:
      0
     
     
      
      
      
      
      Paid Salomon
      159:
      10:
      0
     
     
      
      
      
      
      Dr. Brooke for Medicine
      19:
      0:
      0
     
     
      
      
      
      
      17 June. Paid Captain Landais a Louis he lent me at Nantes
      24:
      0:
      0
     
     
      
      
      
      
      Transient Expences
      12:
      0:
      0
     
     
      
      
      
      
      Paid Mr. Watkins for making and mending Cloaths
      24:
      0:
      0
     
     
      
      
      
      
      1779. Aug. 2. gave to the servants and Sailors 5 Crowns. Gave for the Hire of a Boat 5 dollars, to carry me, my Baggage &c. hence
      
      
      
     
    
   
      